COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                                 NO.
2-09-455-CV
 
BANK OF AMERICA, N.A.                                                                  APPELLANT
 
                                                             V.
 
WARRANTECH AUTOMOTIVE, INC.                                                    APPELLEE
 
                                                        ----------
               FROM THE 48TH DISTRICT COURT OF
TARRANT COUNTY
                                                        ----------
                     MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                        ----------
We
have considered appellant=s AMotion
For Dismissal With Prejudice Pursuant To Settlement.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.
PER
CURIAM
PANEL:  MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.
 
DELIVERED:  April 22, 2010




[1]See Tex. R. App. P.
47.4.